Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01968

TAYLOR SWENSON, on behalf of herself and all others similarly situated,
    Plaintiff.

v.

ALLIANCE MOVING AND STORAGE LLC,
B.I.D. COMPANY LLC d/b/a REAL MOVERS

       Defendants.


                                          COMPLAINT


                                        INTRODUCTION

       1.      This action seeks damages, injunctive and declaratory relief on behalf of a class of

all persons who hired Defendants for their interstate moves during 2018 to present. Through a

common and uniform course of conduct, Defendants knew or should have known that they did

not intend to honor their obligations under federal laws and the contracts they procured from

customers. The purpose of this action is to hold Defendants and all those involved accountable

for the maximum legal and equitable relief for defrauding the consuming public.

       2.      The facts show Defendants engage in a scheme where they hold themselves out as

interstate movers to consumers. Consumers typically find Defendant Alliance Moving and

Storage LLC (“Alliance”) through online searches, using search terms such as “best movers” or

“best moving companies”. Alliance provides a quote to the consumer after obtaining all their

information for the move. Alliance then sends the consumers move information to one of their

co-conspirators in the state where the customer lives. Then the Defendants initiate the first part

of their scam, the bait and switch.
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 2 of 16




       A moving truck that is too small is sent to the customers home on the day of their move.

The customers are then told a much higher price is required to move their belongings. The new

fee is often multiple times higher than their original quote. The customers generally have no

choice but to comply as they are reliant on moving that day. Customer belongings are then

loaded onto the moving trucks and moved to an unknow location.

        The consumers are then scammed a second time. The movers then tell them again that

additional fees are needed for the move. Their belongings are then held hostage for cash

ransoms. The consumers are not told where their belongings are located, and they often go

missing for several months. Defendant Alliance then acts as if it is intervening to find the

property, but later denies liability. The property is often damaged or ruined when and if the

consumer gets it back.

       3.      This action involves the Carmack Amendment, 49 U.S.C. §14706, which imposes

strict liability upon common carriers for damages to goods in transit, among other causes of

action, including deceptive business practices.

                                                  PARTIES

       4.      Plaintiff Taylor Swensen is a resident of Little River, South Carolina.

       5.      Defendant Alliance Moving and Storage LLC is (“Alliance”) is a limited liability

company organized and existing by virtue of the laws of Florida, with a purported office for the

transaction of business at 450 Fairway Drive, Suite 103, Deerfield Beach, FL 33441.

       6.      Defendant B.I.D. Company LLC is a limited liability company organized and

existing by virtue of the laws of Colorado, with a purported office for the transaction of business

at 7350 E Progress Place, Suite 100, Greenwood Village, CO 80111. B.I.D. Company LLC does

business as Real Movers.

                                                  2
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 3 of 16




                                     JURISDICTION AND VENUE

       7.      The Court has “federal question” subject matter jurisdiction over the instant

action pursuant to 28 U.S.C. § 1331, as the claim set forth herein arises under federal statute 49

U.S.C. § 14706 (the “Carmack Amendment”).

       8.      More than 100 putative class members exist and the amount in controversy by any

one plaintiff is not less than $25, nor less than $50,000 of the aggregate of all claims. At least

one named Plaintiff is diverse from all defendants as Plaintiff Swenson is a citizen of a state

different from Defendants. 15 U.S.C.A. § 2310(d)(3).

       9.      Pursuant to the Class Action Fairness Act (“CAFA”), the aggregate claims of the

individual Class members exceed the sum or value of $5,000,000, exclusive of interest and costs,

and inclusive of punitive damages, treble damages, and attorney’s fees. This is a class action in

which many proposed plaintiff class members are citizens of different states from Defendant.

       10.     The Court has supplemental jurisdiction over the state law claim under 28 U.S.C.

§1367(a) because the claim arose out of the same transaction.

       11.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because Defendant

Real Movers LLC resides in Colorado. Venue is proper under 28 U.S.C. 1391(b)(2) because a

substantial part of the events or occurrences giving rise to the claims and injuries at issue

occurred in this district, as Plaintiff Swenson’s used to reside in Colorado, searched for moving

companies from Colorado, Defendants’ websites and e-mails procure business here, and their

websites affirm they regularly conduct and transact business in this district.

       12.     The Defendants are also subject to personal jurisdiction in Colorado under the

Colorado Consumer Protection Act (“CCPA”). The Defendants violated C.R.S. 6-1-105(1)(b) by

knowingly holding themselves out as a local moving company. Their website has clear language

                                                  3
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 4 of 16




stating they are “Denver Movers” or a “Moving Company in Denver”. They never identify to the

consumer that they are brokers.

       13.     The Defendants violated C.R.S. 6-1-105(1)(E) by creating the illusion of being a

highly reputable moving company. Alliance has used a tactic of creating numerous false reviews

of happy consumers. In realty, the Defendants have received the lowest ratings possible under

legitimate consumer reviews sites such as the Better Business Bureau, Yelp, and Consumer

Affairs. A reading of their BBB reviews shows a clear pattern of deceit. They have even been

featured locally on Chanel 7 news for victimizing a 91-year-old woman who moved to Colorado

from Arkansas.

       14.       The Defendants violated C.R.S. 6-1-105(1)(I) by providing a moving quote to

consumers with no intent to honor it.

       15.     The Defendants violated C.R.S. 6-1-105(1)(M) by failing to deliver on the

contract. The consumers personal belongings frequently go missing or are held hostage for an

additional ransom.

       16.     The Defendants violated C.R.S. 6-1-105(1)(N) by initiating the bait and switch

tactic of their scam. They accept a deposit from the consumers indicating a deposit was paid to

Alliance Moving and Storage, located in Florida. However, they send one of their co-

conspirators to move the consumers belongings, who unbeknownst to them, will charge

astronomical additional fees and fail to deliver their belongings.




                                                 4
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 5 of 16




                                                 FACTS

       Plaintiff Swenson

       17.     On or about May 3, 2021, the Plaintiff contacted Alliance Moving and Storage

after searching for “Best moving company in Denver” or similar search terms. Defendant

Alliance’s website contained the following representation:


 So Far Voted #1 Moving Company of
                2020




       18.     Plaintiff called, and a man named Christopher answered, who became her point of

contact. Christopher asked what items needed to be moved and was told the Swenson family

was moving from Kiowa, Colorado, to a 2-bedroom house in Little River, South Carolina. The

Plaintiff also informed Christopher that they wished to move a piano, child’s dirt bike, go-kart,

and several other items. Christopher told them that he would send a moving truck with a 26-foot

bed for their move. A separate auto transporter would be sent for the vehicles.

        19.    Christoher told Plaintiff the total price for the 26-foot moving truck would be

$3,263.00, with a required deposit of $1,633.00. Another $800 would be required at the time of

pick-up, and an additional $800 at the time of delivery. A link was provided, which would take

Plaintiff to the details of the quote, online. The link has since been removed by the Defendant.
                                                 5
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 6 of 16




       20.     The Plaintiff called Christpoher again on May 4, 2021. She confirmed she was

moving from a 3-bedroom home into a 2-bedroom home. Christopher indicated the deposit

would be $1,746.22 because they were moving from a 3-bedroom house. The Plaintiff paid the

deposit with her debit card. The Plaintiff believed she had hired a local moving company to

complete her interstate move.

       21.     On May 17, 2021, Christopher called Taylor and informed her a man named Mike

with Real Movers would be at her home on the day of her scheduled move. Mike arrived on May

19, 2021, the day of their scheduled move, in a Chevrolet pick-up truck towing a small trailer.

He informed the Swenson’s that they only paid for 443 cubic feet of space, and that their

belongings would not fit in the trailer. Mike told them it would be an additional $6,500, paid in

cash only, to move them. Additionally, he told them another $3,070 would be due upon delivery.

       22.     The Plaintiff, who was 7 months pregnant, had already sold her home and was

expected to be out of the property. Therefore, she had no choice and obtained another $6,500

from her bank and paid Mike from Real Movers in cash. Mike loaded a few of their items into

the small trailer. An employee from Real Movers told the Plaintiff that they would return the

following day, May 20, 2021, to load the rest.

       23.     The Plaintiff rented a storage unit because her family had nowhere to store the

already packed household furnishings and items. Real Movers returned on May 20, 2021. They

loaded up their moving truck. However, they still could not fit all her belongings as promised.

The Swenson’s had to leave or give away many of their belongings.

       24.     The Defendants have promised the Plaintiff it would take between 1 and 24

business days for their items to be delivered. However, it has been almost 2 months and the

Defendant has not delivered their items. The Swenson family is missing important and

                                                 6
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 7 of 16




irreplaceable items, such as items for the new baby, birth certificates, social security cards,

antiques, and heirlooms.

                                         CLASS ALLEGATION

       25.     Upon information and belief, for years Defendant Alliance customarily held

themselves out as a moving company with their own trucks when asked to induce

consumers to enter into moving contracts with them that Defendants would not honor.

       26.     Plaintiffs bring this action on behalf of themselves, and a class of persons

initially defined as follows, and based upon a three year statute of limitations under the

CRS:

All persons who, within the applicable statute of limitations period, who were quoted a

price by Defendant Alliance, and then were quoted a higher price on the date of moving by

Defendant Real Movers or a moving company hired by Defendant Alliance

All persons who, within the applicable statute of limitations period, all those consumers
who entered into a contract with Defendant Alliance Moving and Storage after being led to
believe they were the moving company and later Alliance Moving and Storage denied
liability for those consumers’ property damage during the move by claiming they are only
brokers.


       27.     Excluded from the Class are Defendants and any affiliate, parent, or subsidiary,

any entity inn which Defendants have a controlling interest, any officer, director, employee,

successor or assign of Defendants, anyone employed by counsel for Plaintiffs in this action,

and any Judge to whom this case is assigned as well as his or her immediate family and staff.

       28.     The applicable criteria of Federal Rule of Civil Procedure Rule 23 are as follows:

Numerosity. Members of the Class are so numerous that their individual joinder herein is
impracticable because it is composed of thousands of consumers geographically dispersed
throughout Colorado and the United States. Numerosity is based upon the fact that there are over
80 complaints listed with the BBB and DOT about these Defendants, which common-sense
dictates that number can be doubled or tripled as many consumers simply pay the ransom and do
                                                  7
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 8 of 16




not realize they have rights under the law or a forum to complain to. Thus, the number of class
members is more than the at least 50 needed. Also, the Class is ascertainable and identifiable
because the precise number of members of the Class can be ascertained through discovery of
Defendants’ sales, service, maintenance and complaint records, among other discovery to the
DOT and local BBB bureaus, among other things.

Common questions. Common questions of law and fact exist as to all members of the
putativeClass and predominate over questions affecting only individual Class members.
Those common questions include:

a.   Whether Defendants violated the Carmack Amendment, as alleged in this complaint by
convincing consumers they were a moving company and loading their property onto their
trucksto be stolen and damaged, while Defendants and their subsidiaries, agents and
employees misled consumers that they were resolving the damage when they were not, and
did not intend to beliable, while they collected and received fees form the consumers.

 b.       Whether Plaintiffs and the other putative Class members are entitled to equitable
relief,including but not limited to restitution or a preliminary and/or permanent
injunction, and

c. Whether Plaintiff and the other Class members are entitled to damages and other
monetaryrelief, including a one-time uniform payment representing the average damage
amount of all claims.

Typicality. Plaintiffs' claims are typical of the claims of the Class because, among other
things,Plaintiffs were induced into entering into moving contracts by Defendants holding
themselves out as movers.

Adequacy. Plaintiffs are adequate representatives of the Class because their interests do not
conflict with the interests of the members of the Class they seek to represent, and they and
theircounsel will fairly and adequately represent the interests of the Class. Plaintiffs have
retained counsel competent and experienced in complex class action litigation to prosecute
this action vigorously.

Superiority. The class action is superior to other available means for the fair and efficient
adjudication of this dispute. The injury suffered by each Class member, while meaningful on
an individual basis, is not of such magnitude as to make the prosecution of individual actions
against Defendant economically feasible as, upon information and belief, each member
expended on average about $7,000.00 for their moves. Class members of moving scams cannot
afford to sue such defendants as, for one thing, lawyers are not willing to take their cases since
their total hours and fees for such actions are more than what may be recoverable and
contingency arrangements are not worth these cases as single cases are not worth the amount of
time nor can consumers afford to pay attorneys hourly as the time outweighs the damages.
Even if Class members themselves could afford such individualized litigation, the court system
could not. In addition to the burden and expense of managing a myriad of actions,
                                                  8
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 9 of 16




individualized litigation presents a potential for inconsistent or contradictory judgments and
increases the delay and expense to all parties and the court system as presented by legal and
factual issues of each case. By contrast, a class action presents far fewer management
difficulties and provides the benefits of single adjudication, economy of scale and
comprehensive supervision by a single court.

       29.     Alternatively, the Class may be certified because:

a. the prosecution of separate actions by the individual members of the Class would create a
riskof inconsistent or varying adjudication with respect to individual Class members which
would establish incompatible standards of conduct for Defendants;

b. the prosecution of separate actions by individual Class members would create a risk
of adjudications with respect to them which would, as a practical matter, be dispositive
of theinterests of other Class members not parties to the adjudications, or substantially
impair orimpede Plaintiffs’ ability to protect their interests; and

c. Defendants acted or refused to act on grounds generally applicable to the Class, for
 instancerefusing to comply with Federal interstate moving laws, particularly the Carmack
 Amendment; thereby making appropriate final and injunctive relief with respect to the
 members of the Classas a whole.

       30.     Class certification is also appropriate because Defendants acted or refused to
act on grounds generally applicable to the Class, such as following the mandates of the
Carmack Amendment and other applicable federal laws, thereby making appropriate
declaratory and/or injunctive relief with respect to the claims of Plaintiff and the Class
members.
                                         CLAIM FOR RELIEF

       Count One: Carmack Amendment


       31.     Plaintiff repeats each and every allegation above as though fully set forth herein.

       32.     Defendants, as carriers and brokers, and their agents and employees, had duties

under the Carmack Amendment, 49 U.S.C. §14706 to properly and carefully load, handle, stow,

carry, keep, care for, discharge, and deliver the household goods carried in the same good order

and condition as when tendered to and accepted and to provide a bill of lading.



                                                  9
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 10 of 16




       33.     Defendants assumed responsibility for, and were responsible for, the care and

custody of the goods from the place of initial receipt to the place of intended delivery.

       34.     Defendants breached their duties under the Carmack Amendment by failing to

properly and carefully load, handle, stow, carry, keep, care for, discharge, and deliver the goods

carried in the same good order and condition as when tendered and accepted, and have refused to

deliver the goods.

       35.     Defendants breached their duties under the Carmack Amendment by failing to

provide the location of the goods that they are holding hostage at some undisclosed address or

provide any evidence that the goods are not physically damaged, nor provide Plaintiff the

opportunity to survey the condition of the goods, and/or take delivery of them or mitigate any

damages.

       36.     By reason of the foregoing, Defendants were a receiving and/or delivering carrier

and broker within the meaning of the Carmack Amendment, 49 U.S.C. §14706, an breached their

duties under that statute and/or under the contract of carriage.

       37.     The Carmack Amendment holds all such carriers and owners of carriers liable, for

which all individual Defendants are personally liable.

       38.     As a direct and proximate cause of all Defendants’ breaches under the Carmack

Amendment, Plaintiffs suffered damages over $100,000, which amount may be further

determinable, and which was not the result of any contributing acts, omissions, negligence, or

breach of contract on the part of the Plaintiff.

       39.     Defendants are jointly and severally liable for any and all damages for their

violations of the Carmack Amendment, and the Carmack Amendment imposes strict liability for

any breach.

                                                   10
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 11 of 16




        Count Two: Disgorge Profits


        40.     Plaintiffs repeat each and every allegation above as though fully set forth herein.

        41.     The unlawful conduct of all Defendants named herein constitutes deceptive,

fraudulent, and wrongful conduct.

        42.     By virtue of their wrongful conduct, all Defendants received money from

Plaintiffs, profited from these illegal transactions and must return all such fees that rightfully

belong to Plaintiffs, as their unlawful conduct warrants they disgorge all such monies, with

interest, thereon.

        Count Three: Breach of Contract

        44.     Plaintiffs repeat each and every allegation above as though fully set forth herein.

        45.     Plaintiffs entered into a contract with Defendants, and fully complied with their

side of the contract.

        46.     Defendants materially breached the Contract by holding their property hostage for

cash not contracted for, damaging their property, and not returning the property in the same

condition as it was on the date of moving.

        47.     As a direct and proximate cause of the breaches, Plaintiff and members of the

putative class have been damaged in the amount to be ascertained but believed to be not less than

$100,000.00.

        Count Four: Colorado Consumer Protection Act

        48.     Plaintiffs repeat each and every allegation above as though fully set forth herein.

        49.     The Defendant Alliance violated C.R.S. 6-1-105(1)(b) by knowingly holding

themselves out as a local moving company. Their website has clear language stating they are

“Denver Movers” or a “Moving Company in Denver”. They never identify to the consumer that
                                                  11
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 12 of 16




they are brokers. The consumers are left to believe that they are hiring Alliance to move their

belongings after initially contacting them for a quote.

       50.     The Defendant Alliance violated C.R.S. 6-1-105(1)(E) by creating the illusion of

being a highly reputable moving company. Alliance has used a tactic of creating numerous false

reviews of happy consumers. In realty, the Defendants have received the lowest ratings possible

under legitimate consumer reviews sites such as the Better Business Bureau, Yelp, and

Consumer Affairs. They have received an “F” rating by the BBB. They have even been featured

locally on Chanel 7 news for victimizing a 91-year-old woman who moved to Colorado from

Arkansas. A reading of their reviews shows numerus customers who have been deceived by the

same deceitful tactics.

       51.      The Defendant Alliance violated C.R.S. 6-1-105(1)(I) by providing a moving

quote to consumers with no intent to honor it.

       52.     The Defendant Alliance violated C.R.S. 6-1-105(1)(M) by failing to deliver a

contract which stated all material terms.

       53.     The Defendant Alliance violated C.R.S. 6-1-105(1)(N) by initiating the bait and

switch tactic of their scam. They accept a deposit from the consumers indicating a deposit was

paid to Alliance Moving and Storage, located in Florida. However, they send one of their co-

conspirators to move the consumers belongings, who unbeknownst to them, will charge

astronomical additional fees and fail to deliver their belongings.

       54.     At all times relevant hereto, Defendants knew, or were willful in not knowing,

that they were false and misleading in the manner referenced above. Defendants have an

established history of deceiving consumers and the public the same way so they can gain control



                                                 12
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 13 of 16




of their property then hold it hostage for cash ransoms as numerous BBB and DOT complaints

confirm.

       55.       As a direct and proximate result of Defendants frauds, deceptions, and deliberate

violations of laws existing to protect consumers exactly from these frauds, Plaintiff and the

putative class have suffered the conversion and loss of their property for months, were subjected

to extortion demands for cash and the bult of their property was missing, damaged, or destroyed

beyond repair.

       56.       Plaintiff and the putative class incurred expenses and costs as a result of the

conduct of the Defendants.

       57.       The Plaintiff was forced to pay additional ransoms, had to rent a storage unit, and

had to give away property they could not fit in the moving truck, and still have not received their

property from the Defendants.

       58.       Defendants’ acts and practices are not unique to the parties. These acts and

practices of Defendants to deceive consumers, deliberately confuse them as to the nature of their

company relationships and hold property hostage for cash are consumer-oriented and have a

broader impact on consumers at large as numerous similar complaints exists online, including the

BBB, DOT, and ConsumerAffairs websites.

       59. All of the CCPA violations above were performed in the ordinary course of the

Defendants’ businesses.

       60. The CCPA violations committed by the Defendants have a significant impact on the

public because they include false advertising, which was disseminated to thousands of people,

without intent to honor the representations in the advertisement, and also included fake reviews

of satisfied customers. Most of Defendants’ customers are ordinary people, who have no special

                                                   13
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 14 of 16




training in detecting fraudulent business practices. Defendants engage in these types of practices

with the majority of their customers.

       61. Defendants Alliance and Real Movers have formed a civil conspiracy to violate the

CCPA. Defendant Alliance’s role was to set the bait, fund the marketing, and sign up the

consumers. Defendant Real Mover’s role was to switch the bait by showing up on the date of

moving with intentionally inadequate moving equipment, and to force consumers to pay higher

prices under duress to move their stuff. Defendants then agreed to some type of profit-sharing

arrangement to split the proceeds. As such, both Defendant Alliance and Real Movers are jointly

and severally liable to Plaintiff and the putative class for any judgment entered against the

Defendants.

       Count Five: Permanent Injunction

       62.     Plaintiffs repeat each and every allegation above as though fully set forth herein.

       63.     USCS Fed Rules Civ Proc R 65 grants district courts the power to grant

inunctions, which can be permanent, and declaratory relief is also permitted.

       64.     Plaintiffs and the consuming public suffer irreparable injury in the absence of an

injunction that the Defendants violated numerous DOT and Federal and state laws by using false

advertising, failing to provide Plaintiff Swenson’s Bill of Lading, and deliberately confusing the

public as to who is a broker or carrier and which LLC is controlling the move.

       65.      Remedies as law, such as monetary damages, are inadequate to compensate for

the injury because Defendants’ misconduct leads to the loss of irreplaceable antiques and

heirlooms that are not precisely quantifiable for the Plaintiffs and consumers at large. The

balance of hardships tips in Plaintiffs and all consumers favor as undoubtedly no one can put a

price on family heirlooms and antiques handed down from generations, once damaged, lost, or

                                                 14
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 15 of 16




stolen because of the frauds perpetrated by the Defendants then they can never be replaced,

which consumers use these Defendants to protect their goods, not steal them.

       66.     The public has an interest in not being deceived by the Defendants who steal

people’s properties and engage in deceitful business practices.

                                        PRAYER FOR RELIEF

        WHERFORE, Plaintiffs on their own behalf and on behalf of the Class demand

    judgmentagainst Defendants as follows:

 A. An order certifying the Class and appointing Plaintiffs and their counsel to represent it;

 B. An order declaring as unlawful the conduct alleged to be a deceptive sales practice and

 violations of the Carmack Amendment, as well as related federal laws, and enjoining

 Defendants from continuing to engage in unlawful business practices as alleged herein;

 C. An order awarding Plaintiffs and the members of the Class restitution or other equitable

 relief as the Court deems proper, including, consequential damages and treble damages;

 F. An order awarding Plaintiffs and the members of the Class pre-judgment and post-

    judgment interest and treble damages and punitive damages;

 G. An Order requiring Defendant to provide notice to the Class under Rule 23;

 H. An order awarding Plaintiffs and the members of the Class reasonable attorneys' fees

 and costs of suit, including expert witness fees;

 I. An order and judgment awarding such other and further relief as the Court may

 deem just and proper and fair.




                                                 15
Case 1:21-cv-01968-STV Document 1 Filed 07/20/21 USDC Colorado Page 16 of 16




                                    TRIAL BY JURY IS DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a jury trial on all triable issues raised by this Complaint.




Dated: July 20, 2021


                                        Respectfully submitted,



                                        /s/ Matthew R. Osborne
                                        Matthew R. Osborne, P.C.
                                        11178 Huron St., Suite 7
                                        Northglenn, CO 80234
                                        Phone Number: (303) 759-7018
                                        Email: matt@mrosbornelawpc.com


                                        /s/ Christopher German
                                        Law Office of Christopher A. German, LLC
                                        7555 E Hampden Ave., Suite 600
                                        Denver, CO 80231
                                        Phone Number: (720) 675-8070
                                        Email: chrisgermanlaw@gmail.com

                                        Attorneys for Plaintiff




                                                   16
